                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

JASON CURRY AND                                )
HOPE CURRY,                                    )
                                               )
                       Plaintiffs,             )
                                               )
vs.                                            )      No.     2:19-cv-04159-WJE
                                               )
ACE AMERICAN                                   )
INSURANCE COMPANY,                             )
A SUBSIDIARY AND AFFILIATE OF                  )
THE CHUBB COMPANIES,                           )
                                               )
                       Defendant.              )

                DEFENDANT ACE AMERICAN INSURANCE COMPANY’S
                ANSWER, ADDITIONAL DEFENSES, AND JURY DEMAND

       Defendant, ACE American Insurance Company (“AAIC”), by and through its attorneys,

Christopher Brackman of Franke Schultz & Mullen PC, and James E. DeFranco of DeFranco &

Bradley, for its answer, additional defenses and jury demand to plaintiffs’ petition states as

follows:

       1.       Defendant admits the allegations set forth in Paragraph 1 of plaintiffs’ petition.

       2.       Defendant admits that it is engaged in the business of providing casualty

insurance as a foreign insurer and is authorized to do business in the State of Missouri. To the

extent that the remaining allegations set forth in Paragraph 2 set forth legal conclusions, no

response is required. Defendant denies any remaining allegations of fact set forth in Paragraph 2

of plaintiffs’ petition other than it is a corporation with its principle place of business in

Pennsylvania.




                                     Case No. 2:19-cv-04159-WJE
                                             Page 1 of 6

            Case 2:19-cv-04159-WJE Document 9 Filed 08/13/19 Page 1 of 6
       3.        To the extent that Paragraph 3 sets forth conclusions of law, no response is

required. Defendant denies any allegation of fact set forth in Paragraph 3 of plaintiffs’ petition

that is inconsistent with Missouri law.

       4.        Defendant admits that it issued a policy of insurance to plaintiffs numbered

Y09045077, states that the terms of the agreement were reduced to writing, and denies any

allegation of fact set forth in Paragraph 4 of plaintiffs’ petition that is inconsistent with the terms

of the policy as they are interpreted by the court. Defendant denies that plaintiffs attached a

complete copy of the policy to the petition and denies that Exhibit 1 constitutes a complete copy

of the policy.

       5.        Defendant admits that it issued a policy of insurance, states that the terms of the

agreement were reduced to writing and denies any allegation of fact set forth in Paragraph 5 of

plaintiffs’ petition that is inconsistent with the terms of the agreement as they are interpreted by

the court.

       6.        Defendant admits that plaintiffs reported a loss on or about February 7, 2019,

admits that the boat was partially submerged, admits that the damage caused by the water

intrusion rendered it and the motors a total loss, but denies the remaining allegations set forth in

Paragraph 6 of plaintiffs’ petition.

       7.        Defendant admits that the policy of insurance set forth the limits of coverage,

states that the terms of the agreement were reduced to writing and denies any allegations in

Paragraph 7 of plaintiffs’ petition that are inconsistent with the terms of the writing as they are

interpreted by the court. Defendant admits that the boat suffered a total loss as that phrase is

used in the industry.




                                       Case No. 2:19-cv-04159-WJE
                                               Page 2 of 6

             Case 2:19-cv-04159-WJE Document 9 Filed 08/13/19 Page 2 of 6
         8.       Defendant has insufficient knowledge to admit or deny the allegations set forth in

Paragraph 8 of plaintiffs’ petition except that it admits that once plaintiffs notified ACE of the

claim, plaintiffs gave ACE full access to the boat and motors for the purposes of adjusting the

claim.

         9.       Defendant denies the allegations set forth in Paragraph 9 of plaintiffs’ petition.

         10.      Defendant admits the allegations set forth in Paragraph 10 of plaintiffs’ petition.

         11.      Defendant denies the allegations set forth in Paragraph 11 of plaintiffs’ petition.

         12.      Defendant denies the allegations set forth in Paragraph 12 of plaintiffs’ petition.

                                       ADDITIONAL DEFENSES

                                         First Additional Defense

         A.       The policy provides, in pertinent part:

                  EXCLUSIONS: We do not provide coverage under PART A:
                  PROPERTY DAMAGE COVERAGE for any loss or resulting damage
                  from:
                  a. wear and tear, gradual deterioration, weathering, neglect, lack of
                  reasonable care or due diligence in the maintenance of the Insured
                  Vessel;
                  ...

         B.       Plaintiffs failed to properly winterize the vessel and therefore the loss is excluded due to

the insureds’ neglect, failure to exercise reasonable care and/or due diligence in the maintenance of the

insured vessel.

         C.       Plaintiffs are excluded by the terms of policy from recovering for the loss.

                                        Second Additional Defense

         A.       The policy declarations indicate that plaintiffs warranted that the vessel would be laid up

between November 1 and March 1 of each year.

         B.       The policy defines lay-up as follows:




                                         Case No. 2:19-cv-04159-WJE
                                                 Page 3 of 6

              Case 2:19-cv-04159-WJE Document 9 Filed 08/13/19 Page 3 of 6
                Lay-up is defined as taking your Insured Vessel out of active service
                and decommissioning it for the period of time as shown on the
                Declarations page . . .

        The policy also provides a Lay-up Warranty which provides in pertinent part:

                Lay-up Warranty: It is expressly warranted by you that the
                Insured Vessel will be in Lay-up and out of commission for the
                period of time shown on the Declarations Page. During the Lay-up
                period, the Insured Vessel must be maintained for the conditions
                reasonably expected during such period . . .

        C.      Plaintiffs failed to lay-up the vessel as they warranted and failed to maintain the

vessel for the conditions reasonably expected during the lay-up period.

        D.      Plaintiffs are precluded from recovering under the policy based on their failure to

lay-up the vessel beginning on November 1 and failing to maintain the vessel for the conditions

reasonably expected during the lay-up period.

        WHEREFORE, Defendant requests that the court enter judgment in its favor and against

plaintiff and for an award of its costs of suit.

                    DEFENDANT DEMANDS TRIAL BY JURY OF EIGHT.




                                       Case No. 2:19-cv-04159-WJE
                                               Page 4 of 6

             Case 2:19-cv-04159-WJE Document 9 Filed 08/13/19 Page 4 of 6
                         Respectfully submitted,

                             DeFRANCO & BRADLEY, P.C.


                             By: /s/James E. DeFranco
                                James E. DeFranco, #32830
                                Brittany P. Warren, #68873
                                141 Market Place, Suite 104
                                Fairview Heights, IL 62208
                                (618) 628-2000
                                (618) 628-2007 Fax
                                defranco@defrancolaw.com
                                warren@defrancolaw.com

                     -and-

                         BY: /S/CHRISTOPHER A. BRACKMAN
                            Christopher A. Brackman     MO#56855
                            Franke Schultz & Mullen, PC
                            8900 Ward Parkway
                            Kansas City MO 64114
                            816-421-7100
                            816-421-7915 FAX
                            cbrackman@fsmlawfirm.com
                            ATTORNEYS FOR DEFENDANT
                            ACE AMERICAN INSURANCE COMPANY




                    Case No. 2:19-cv-04159-WJE
                            Page 5 of 6

Case 2:19-cv-04159-WJE Document 9 Filed 08/13/19 Page 5 of 6
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of August 2019, I electronically filed the aforesaid

pleading with the Clerk of Court using the CM/ECF system which will send notification of such

filings(s), as well as by email, to the following:

Michael G. Berry
Theodore L. Lynch
michaelberry@mgblaw.com
theodorelynch@mgblaw.com

James E. DeFranco
Brittany P. Warren
defranco@defrancolaw.com
warren@defrancolaw.com


                                                     /S/CHRISTOPHER A. BRACKMAN
                                                     ATTORNEYS FOR DEFENDANT
                                                     ACE AMERICAN INSURANCE COMPANY




                                      Case No. 2:19-cv-04159-WJE
                                              Page 6 of 6

          Case 2:19-cv-04159-WJE Document 9 Filed 08/13/19 Page 6 of 6
